2022 IL 127256



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 127256)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                        BRANDON JACKSON, Appellee.


                             Opinion filed September 22, 2022.



        JUSTICE OVERSTREET delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Theis, Neville, Michael J. Burke, and
     Carter concurred in the judgment and opinion.

        Justice Holder White took no part in the decision.



                                        OPINION

¶1      A Cook County jury convicted defendant, Brandon Jackson, of first degree
     murder and attempted armed robbery. After the jury returned its signed verdict
     forms in open court, defendant’s attorney asked the circuit court to poll the jury.
     The circuit court then asked 11 of the 12 jurors whether the verdicts reflected on
     the verdict forms were their verdicts. All of the 11 jurors who were questioned
     confirmed that the signed verdict forms accurately reflected their verdicts. The
     circuit court then committed clear or obvious error by dismissing the jury without
     polling the twelfth juror. The defendant, however, forfeited review of this polling
     error by failing to object to the error before the circuit court dismissed the jury and
     by failing to include the error in a posttrial motion. Defendant raised the error for
     the first time on direct appeal. The appellate court held that the error in polling the
     jury constituted structural error that called into question the integrity of the judicial
     process. The appellate court, therefore, excused defendant’s forfeiture under the
     second prong of Illinois’s plain error rule and reversed defendant’s conviction. One
     justice dissented, concluding that the error does not rise to the level of second-prong
     plain error. For the following reasons, we reverse the appellate court’s judgment
     and affirm the circuit court’s judgment.


¶2                                    I. BACKGROUND

¶3       In the evening on December 20, 2013, Cuauhtemoc Estrada, who was an
     investigator for the Cook County Sheriff’s Office, rented the Veterans of Foreign
     Wars (VFW) banquet facility in Bellwood, Illinois, for a Christmas party for his
     friends and family. As Estrada’s daughter approached the VFW facility on foot with
     her date, Rigoberto Anaya, two armed robbers approached the couple and
     demanded that Anaya “give [them] all [his] shit.” Estrada saw the attempted
     robbery taking place. He approached the armed robbers, identified himself as a
     police officer, and reached for his handgun. One of the armed robbers shot and
     killed Estrada, and both robbers fled the scene. The police investigation led to the
     eventual arrest and conviction of defendant for first degree murder of Estrada and
     attempted armed robbery of Anaya. The jury also found that defendant was the
     assailant who discharged the firearm that killed Estrada during the attempted
     robbery.

¶4       The circuit court sentenced defendant to 60 years in prison for first degree
     murder (which included a 25-year firearm enhancement) and 5 years in prison for
     attempted armed robbery. The circuit court ordered the 60-year sentence for first
     degree murder to run consecutively with the 5-year sentence for attempted armed
     robbery for a total of 65 years in prison.




                                               -2-
¶5       The circuit court’s instructions to the jury, prior to deliberations, informed the
     jury that its verdicts must be unanimous. The record on appeal includes the verdict
     forms bearing the signatures of all 12 jurors and reflecting guilty verdicts for the
     two offenses as well as the jury’s verdict on the firearm enhancement, i.e., finding
     that defendant discharged the firearm that killed Estrada. After the jury returned the
     signed verdict forms in open court, the circuit court asked, “Counsels, do you wish
     to have the jury polled?” Defendant’s counsel responded, “Yes.” The circuit court
     then separately asked 11 of the 12 jurors the following question, “Was this then and
     is this now your verdict?” All 11 jurors independently responded, “Yes.” The
     circuit court then dismissed the jury without polling the twelfth juror.

¶6       Defendant’s attorney did not object to the dismissal of the jury prior to polling
     the twelfth juror or otherwise bring this error to the circuit court’s attention.
     Defendant filed a posttrial motion requesting a new trial on various grounds, but
     the posttrial motion did not raise any issue concerning the jury polling error. The
     circuit court denied defendant’s posttrial motion as well as defendant’s motion to
     reconsider the sentences.

¶7        Defendant appealed, raising an issue with respect to the polling error for the
     first time and issues relating to his sentence. In response, the State agreed that the
     incomplete jury polling was clear or obvious error but argued that defendant
     forfeited review of the error by not objecting at trial or raising the issue in his
     posttrial motion. In reply, defendant agreed that he failed to preserve this error for
     appellate review but asked the appellate court to excuse his forfeiture under the
     second prong of Illinois’s plain error rule. 2021 IL App (1st) 180672, ¶¶ 18, 20.

¶8       The appellate court majority agreed with defendant and held that the circuit
     court’s failure to poll all 12 jurors constituted second-prong plain error. Id. ¶ 47.
     The appellate court, therefore, excused defendant’s forfeiture, entered a judgment
     reversing defendant’s convictions and sentences, and remanded for a new trial. Id.
     ¶ 19.

¶9       In concluding that the error constituted second-prong plain error, the appellate
     court majority noted that, in Illinois, defendants have an absolute right to poll the
     jury. Id. ¶ 27. In addition, the appellate court concluded that the right to poll the
     jury could not be waived by counsel and was recognized as a basic right in our
     system of justice. Id. ¶¶ 27-28. According to the appellate court majority, “jury



                                             -3-
       polling is not only a procedural device designed to ensure the unanimity of the
       jury’s verdict; it is the procedural device for accomplishing that goal.” (Emphases
       in original.) Id. ¶ 32. The majority reasoned, “the only way to ensure that all 12
       jurors adhere to the signatures they affixed to the jury forms is to ask each one
       whether he or she remains resolute in the verdict.” Id. ¶ 46. The majority, therefore,
       concluded that a complete and proper jury poll was essential to a fair criminal trial
       and that the polling error, in and of itself, was prejudicial regardless of the strength
       the evidence establishing defendant’s guilt. Id. ¶¶ 35-37. Accordingly, the majority
       held that the polling error constituted second-prong plain error, which required
       reversal of defendant’s convictions and remand for a new trial. Id. ¶ 47.

¶ 10       Justice Coghlan disagreed with the majority, concluding that the jury polling
       error did not affect the fairness of defendant’s trial or the integrity of the
       proceedings and, therefore, did not constitute second-prong plain error. Id. ¶ 58
       (Coghlan, J., dissenting). The dissenting justice concluded, “Under the factual
       circumstances of this case, where there is no evidence that the jury verdicts were
       not unanimous, the inadvertent failure to poll 1 of the 12 jurors did not prejudice
       [defendant’s] right to a unanimous jury.” Id. ¶ 63.

¶ 11      We allowed defendant’s petition for leave to appeal pursuant to Illinois
       Supreme Court Rule 315 (eff. Oct. 1, 2020).


¶ 12                                      II. ANALYSIS

¶ 13        The issue we are asked to determine in this appeal is whether defendant’s
       forfeiture of the jury polling error should be excused under the second prong of
       Illinois’s plain error rule.


¶ 14                                  A. Forfeiture Principles

¶ 15        We have long held that, for a criminal defendant to preserve an issue for review
       on appeal, the defendant must object at trial and raise the issue in a written posttrial
       motion. People v. Reese, 2017 IL 120011, ¶ 60. Failure to do so forfeits any review
       of the error. Id. We require this of defendants because failure to raise the issue at
       trial deprives the circuit court of an opportunity to correct the error, thereby wasting




                                                -4-
       time and judicial resources. People v. McLaurin, 235 Ill. 2d 478, 488 (2009). This
       forfeiture rule also prevents criminal defendants from sitting idly by and knowingly
       allowing an irregular proceeding to go forward only to seek reversal due to the error
       when the outcome of the proceeding is not favorable. People v. Ford, 19 Ill. 2d 466,
       478-79 (1960); People v. Carlson, 79 Ill. 2d 564, 577 (1980) (“counsel, by not
       giving the court the opportunity to prevent or correct error at trial, will gain the
       advantage of obtaining a reversal through his own failure to act, either intentionally
       or inadvertently”). Therefore, we have held that a proper objection is fundamental
       to our adversarial system of justice (Carlson, 79 Ill. 2d at 576), and a criminal
       defendant who fails to object to an error and raise the error in a posttrial motion has
       forfeited the error, precluding review of the error on appeal (People v. Herron, 215
       Ill. 2d 167, 175 (2005)). More specifically, with respect to errors in polling the jury,
       we have previously held that “[a]ny objection to the polling of jurors should be
       made at the time of the polling, and a failure to do so results in [forfeiture].” People
       v. McDonald, 168 Ill. 2d 420, 462 (1995).

¶ 16       Here, defendant acknowledges that he forfeited the polling error by failing to
       object and failing to raise the issue in his posttrial motion. However, on direct
       appeal, defendant maintained, and the appellate court agreed, that his forfeiture was
       excusable under the second prong of the plain error rule.


¶ 17                  B. The Plain Error Rule Exception to Forfeiture Principles

¶ 18       Illinois’s plain error rule is a narrow exception to forfeiture principles. People
       v. Moon, 2022 IL 125959, ¶ 21. Illinois Supreme Court Rule 615(a) (eff. Jan. 1,
       1967) sets out the plain error rule as follows: “Plain errors or defects affecting
       substantial rights may be noticed although they were not brought to the attention of
       the trial court.” The purpose of the rule is to protect the defendant’s rights and the
       integrity of the judicial process. Herron, 215 Ill. 2d at 177. The rule has been
       designed as “a means of meliorating the harshness of the strict application” of the
       general forfeiture rule. People v. Pickett, 54 Ill. 2d 280, 282 (1973).

¶ 19       The plain error rule does not call for the review of all forfeited errors. People v.
       Precup, 73 Ill. 2d 7, 16 (1978). Instead, the rule permits review of a forfeited error
       only if the error falls under the purview of one of two alternative prongs: (1) where
       the evidence in a case is so closely balanced that the jury’s guilty verdict may have



                                                -5-
       resulted from a clear or obvious error and not the evidence or (2) when a clear or
       obvious error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process. Moon, 2022 IL 125959, ¶ 20. The
       two prongs of the plain error rule can be described as the standards for Illinois
       courts to consider in deciding whether to excuse forfeiture. Herron, 215 Ill. 2d at
       180 n.1. Under both prongs, the defendant has the burden of persuading the court
       to excuse his forfeiture. Moon, 2022 IL 125959, ¶ 20.


¶ 20                                 C. Clear or Obvious Error

¶ 21        When a defendant invokes the plain error rule, the first step in the analysis is to
       determine whether a clear or obvious error occurred. People v. Thompson, 238 Ill.
       2d 598, 613 (2010). As the appellate court majority below explained, long ago, in
       Nomaque v. People, 1 Ill. 145, 150 (1825), this court recognized that defendants
       have a right to have jurors polled. We have also explained that, “[w]hen a jury is
       polled, each juror should be questioned individually as to whether the announced
       verdict is his own.” People v. Kellogg, 77 Ill. 2d 524, 527-28 (1979). The circuit
       court should conduct the poll in a manner that will “obtain an unequivocal
       expression from each juror” that he or she “truly assents to the verdict.” Id. at 528.
       “[I]f a juror indicates some hesitancy or ambivalence in his answer, then it is the
       trial judge’s duty to ascertain the juror’s present intent by affording the juror the
       opportunity to make an unambiguous reply as to his present state of mind.” Id. Here,
       there is no dispute that the circuit court inadvertently committed clear or obvious
       error when it polled only 11 of the 12 jurors.


¶ 22                        D. The Two Prongs of the Plain Error Rule

¶ 23       The next step in plain error analysis depends on which prong of the plain error
       rule the defendant has cited as justification for excusing his forfeiture of the error.
       Under the first prong of the plain error rule, when the evidence of a defendant’s
       guilt is closely balanced, “there is the possibility that an innocent person may have
       been convicted because of some error which is obvious in the record, but which
       was not properly preserved for review.” People v. Green, 74 Ill. 2d 444, 454 (1979)
       (Ryan, J., specially concurring). The conviction of an innocent person due to an
       error during the pretrial or trial proceedings would be a miscarriage of justice;



                                                -6-
       therefore, a reviewing court may consider the forfeited error under the first prong
       of the plain error rule when the evidence is closely balanced. Id. In other words,
       errors reviewable under the first prong of the plain error rule are the type of errors
       that are subject to harmless error analysis, and a defendant must establish prejudice
       resulting from the error to excuse his forfeiture of such an error. Herron, 215 Ill. 2d
       at 187 (stating that the defendant must prove the error was prejudicial under the
       first prong of the plain error rule). 1

¶ 24       In contrast, under the second prong of the plain error rule, the reviewing courts
       are not concerned with “prejudicial” error. Id. at 186-87. Instead, the concern under
       the second prong of the plain error rule is addressing unpreserved errors that
       undermine the integrity and reputation of the judicial process regardless of the
       strength of the evidence or the effect of the error on the trial outcome. Moon, 2022
       IL 125959, ¶¶ 26-27. “[W]hen a trial error is of such gravity that it threatens the
       integrity of the judicial process, the courts must act to correct the error so that the
       fairness and the reputation of the process are preserved and protected.” Id. ¶ 27. For
       errors that fall under the purview of the second prong of the plain error rule,
       prejudice is presumed. Herron, 215 Ill. 2d at 187.

¶ 25       In the present case, defendant has invoked only the second prong of the plain
       error rule. Accordingly, our analysis focuses exclusively on the standards for
       excusing forfeiture under the second prong of Illinois’s plain error rule. Whether
       defendant’s forfeiture of the circuit court’s clear or obvious error in polling the jury
       in this case is excusable under the second prong of the plain error rule is a question
       of law that we review de novo. People v. Johnson, 238 Ill. 2d 478, 485 (2010).




           1
             Analysis under the first prong of the plain error rule typically requires the same type of analysis
       as harmless error review. Harmless error analysis applies when the defendant has properly preserved
       a trial error for review; plain error analysis applies when the defendant has failed to preserve a trial
       error for review. The difference between harmless error analysis and first-prong plain error analysis
       is the allocation of the burden of persuasion. Under the first prong of the plain error rule, the
       defendant bears the burden of persuasion with respect to showing prejudice due to the error. Under
       harmless error analysis, the State has the burden of persuasion to show a lack of prejudice despite
       the error. People v. Thurow, 203 Ill. 2d 352, 363 (2003).




                                                        -7-
¶ 26                       E. The Second Prong of the Plain Error Rule
                              Requires a Showing of Structural Error

¶ 27       Because defendant has invoked only the second prong of the plain error rule,
       he is asking us to excuse his forfeiture of the circuit court’s error without a showing
       that the error caused him prejudice or affected the outcome of the trial. Before
       analyzing defendant’s forfeiture request in the present case, we first emphasize, as
       we have done so repeatedly, that the plain error rule is “a narrow and limited
       exception” to procedural default. People v. Downs, 2015 IL 117934, ¶ 15.
       Moreover, the errors that fall under the purview of the second prong of the plain
       error rule are rare. People v. Rivera, 227 Ill. 2d 1, 19-20 (2007) (citing Washington
       v. Recuenco, 548 U.S. 212, 218-19 (2006)); United States v. Olano, 507 U.S. 725,
       734 (1993) (“In most cases, a court of appeals cannot correct the forfeited error
       unless the defendant shows that the error was prejudicial.”). Accordingly,
       defendant is asking us to excuse his forfeiture under a narrow and limited rule and
       under a prong of the limited rule that rarely applies.

¶ 28       The second prong of the plain error rule can be invoked “only in those
       exceptional circumstances where, despite the absence of objection, application of
       the rule is necessary to preserve the integrity and reputation of the judicial process.”
       People v. Herrett, 137 Ill. 2d 195, 214 (1990). This court has equated the second
       prong of the plain error rule with “structural error.” Thompson, 238 Ill. 2d at 613-
       14 (citing People v. Glasper, 234 Ill. 2d 173, 197-98 (2009)). It is a type of error
       that “erode[s] the integrity of the judicial process and undermine[s] the fairness of
       the defendant’s trial.” Herron, 215 Ill. 2d at 186. Unlike an error reviewable under
       the first prong of the plain error rule, if a defendant succeeds in establishing that
       structural error occurred, he need not show that he was prejudiced by the error. Id.
       at 187. Instead, regardless of the strength of the evidence of the defendant’s guilt,
       prejudice to the defendant is presumed because of the importance of the right
       involved. Id.

¶ 29       The United States Supreme Court has explained that “[t]he purpose of the
       structural error doctrine is to ensure insistence on certain basic, constitutional
       guarantees that should define the framework of any criminal trial.” Weaver v.
       Massachusetts, 582 U.S. ___, ___, 137 S. Ct. 1899, 1907 (2017). The structural
       errors identified by the Supreme Court include a complete denial of counsel, denial




                                                -8-
       of self-representation at trial, trial before a biased judge, denial of a public trial,
       racial discrimination in the selection of a grand jury, and a defective reasonable
       doubt instruction. Recuenco, 548 U.S. at 218 n.2. The commonality of these errors
       is that they affect the framework within which the trial proceeds, rather than mere
       errors in the trial process itself. Arizona v. Fulminante, 499 U.S. 279, 310 (1991).

¶ 30       In determining whether an error is structural for purposes of applying the
       second prong of Illinois’s plain error rule, we often look to the types of errors that
       the United States Supreme Court has found to be structural error and determine
       whether the error being considered is similar. Moon, 2022 IL 125959, ¶ 30.
       However, we have not limited the second prong of Illinois’s plain error rule to only
       those types of errors identified as structural by the Supreme Court. Id. Instead, we
       may find an error to be structural as a matter of state law independent from the
       categories of errors identified by the Supreme Court. Id.

¶ 31       Here, our task is to determine whether the polling error that occurred in this
       case is an error of such magnitude that it undermines the framework within which
       the trial proceeds, rather than a mere error in the trial process itself (Fulminante,
       499 U.S. at 310), thereby excusing defendant’s forfeiture of the error without him
       having to show prejudice.


¶ 32                         F. Criminal Defendant’s Right to Poll the Jury

¶ 33       A criminal defendant’s right to request a polling of the jury is a safeguard that
       is designed to help ensure that the defendant is afforded an important constitutional
       right, i.e., juror unanimity. In Ramos v. Louisiana, 590 U.S. ___, ___, 140 S. Ct.
       1390, 1396-97 (2020), the United States Supreme Court held that the sixth
       amendment’s right to a jury trial requires a unanimous verdict to convict a
       defendant of a serious offense. 2 Long before Ramos, this court held that the right
       to a jury trial that is guaranteed to criminal defendants in Illinois’s constitution
       includes juror unanimity. People v. Lobb, 17 Ill. 2d 287, 298 (1959) (“The right of

           2
              The sixth amendment of the United States Constitution applies to the states through the
       fourteenth amendment (U.S. Const., amends. VI, XIV). Duncan v. Louisiana, 391 U.S. 145, 149
       (1968); Ramos, 590 U.S. at ___, 140 S. Ct. at 1397 (“So if the Sixth Amendment’s right to a jury
       trial requires a unanimous verdict to support a conviction in federal court, it requires no less in state
       court.”).




                                                        -9-
       trial by jury as it existed at common law [and guaranteed by section 5 of article II
       of the Illinois Constitution (Ill. Const. 1870, art. II, § 5)] is the right to have the
       facts in controversy determined *** by the unanimous verdict of twelve impartial
       jurors who possess the qualifications and are selected in the manner prescribed by
       law.” (Emphasis added.)).

¶ 34       The practice of polling the jury after the jury has submitted a signed verdict
       form is directly tied to this constitutional right. As we have explained, the procedure
       is used to confirm that the signed verdict form accurately reflects each juror’s vote
       and that the juror’s signature on the verdict form was not the result of coercion.
       McDonald, 168 Ill. 2d at 462. This practice is “rooted deep in our common law,”
       and its purpose is to ensure the verdict is in fact unanimous. People v. McGhee,
       2012 IL App (1st) 093404, ¶ 15.


¶ 35                       G. Error in Polling the Jury Is a Trial Error,
                                      Not a Structural Defect

¶ 36       Although polling the jury is designed to safeguard a fundamental right, this
       conclusion alone does not establish that an error in polling the jury is structural
       error. The criminal trial process includes numerous rules and procedures that are
       designed to ensure that a criminal defendant receives a fair trial as guaranteed by
       the federal and state constitutions. Not all errors in applying or omitting these
       pretrial and trial rules and procedures constitute structural error that are reviewable
       under the second prong of Illinois’s plain error rule. See, e.g., Glasper, 234 Ill. 2d
       at 193 (“The violation of a supreme court rule does not mandate reversal in every
       case.”). In addition, as the Supreme Court has held, most constitutional errors
       themselves do not automatically require reversal of a conviction but are subject to
       harmless error review. Fulminante, 499 U.S. at 306.

¶ 37       Errors that are subject to harmless error analysis are categorized as mere “trial
       errors” rather than structural defects. United States v. Gonzalez-Lopez, 548 U.S.
       140, 148 (2006) (describing the two classes of constitutional errors as “trial error”
       and “structural defects”); Fulminante, 499 U.S. at 306-07 (stating that “trial error”
       is not “structural error” and is subject to harmless error analysis); People v.
       Patterson, 217 Ill. 2d 407, 424 (2005) (stating that most constitutional errors are




                                               - 10 -
       not “structural defects” and, instead, are “trial errors”). We must determine which
       category an error in polling the jury falls under.

¶ 38        In analyzing whether the polling error in the present case amounted to trial error
       or structural error, we are guided by our analysis set out in Glasper. In Glasper,
       during jury selection for a murder trial, the circuit court committed clear error in
       failing to conduct voir dire in accordance with the requirements of Illinois Supreme
       Court Rule 431(b) (eff. May 1, 1997) and People v. Zehr, 103 Ill. 2d 472 (1984).
       Glasper, 234 Ill. 2d at 185. Rule 431(b) and Zehr require the circuit court, during
       voir dire, to ask each prospective juror whether the juror understands and accepts
       four principles: (1) that the defendant is presumed innocent of the offenses charged;
       (2) that the State must prove the defendant’s guilt beyond a reasonable doubt;
       (3) that the defendant is not required to present any evidence; and (4) that the
       defendant is not required to testify, and if he chooses not to do so, jurors may not
       draw any negative inferences from this fact. Thompson, 238 Ill. 2d at 606; Zehr,
       103 Ill. 2d at 477. 3

¶ 39        In Glasper, the circuit court committed clear error when it failed to question the
       prospective jurors concerning their understanding and acceptance of the principle
       that a defendant’s decision not to testify cannot be held against him. Glasper, 234
       Ill. 2d at 188-89. The defendant in Glasper did not testify, and he argued on appeal
       that the circuit court’s failure to comply with Rule 431(b) denied him his right to a
       fair trial before an impartial jury. Id. at 189. The defendant argued that prejudice
       due to this error must be presumed because it would be impossible for a reviewing
       court to assess the prejudicial impact of the error. Id.

¶ 40       The Glasper court, therefore, had to determine whether the circuit court’s error
       “requires us to presume prejudice and automatically reverse defendant’s
       conviction, or whether the error is subject to harmless-error analysis.” Id. In other
       words, similar to the analysis in the present case, the Glasper court had to determine
       whether the holding in Zehr created a new category of structural error. Id. at 190,

           3
            We note, parenthetically, that the version of Rule 431(b) at issue in Glasper required the circuit
       court to ask each of the Zehr questions only if asked by the defendant. This court later modified the
       rule requiring the circuit court to ask all prospective jurors whether they both accepted and
       understood each of the Zehr principles regardless of any request to do so by the defendant. Ill. S.
       Ct. R. 431(b) (eff. May 1, 2007).




                                                       - 11 -
       199-200. Similarly, in this case, we must determine whether to expand the structural
       error doctrine to include the circuit court’s incomplete jury poll.

¶ 41       In analyzing whether the error was structural, the Glasper court held that the
       circuit court’s error did “not involve a fundamental right, or even a constitutional
       protection.” Id. at 193. Instead, the Glasper court concluded, the error involved a
       right available only by rule of this court and a right that, at the time of the
       defendant’s trial, was available only to those defendants who requested it. Id.
       Although the defendant in Glasper argued that the error in failing to ask venire
       members if they would harbor a bias against him if he chose not to testify resulted
       in a violation of his constitutional right to a fair and impartial jury, this court
       rejected this argument, holding that “[d]efendants do not have a right to Rule
       431(b)(4) questioning under either the United States or the Illinois Constitution.”
       Id. at 196. While the rule is certainly designed to help ensure that defendants are
       tried before a fair and impartial jury, we declined to hold that the Rule 431(b)(4)
       question omitted by the circuit court was indispensable to a fair trial and results in
       a presumption that the jury was biased. Id.

¶ 42       The Glasper court added, “It would be inconsistent to conclude that the failure
       to question the venire in compliance with Rule 431(b)(4) ensures that biased jurors
       will be impaneled when a defendant can choose to forgo such questioning,
       apparently without such concerns.” Id. at 196-97. Instead of the error being
       structural, the court concluded that it could review the record and determine that
       the error was harmless beyond a reasonable doubt. Id. at 202-03. Accordingly, it
       was a trial error.

¶ 43       Likewise, in Thompson, 238 Ill. 2d at 610, we again held that, “[w]hile trial
       before a biased jury is structural error subject to automatic reversal, failure to
       comply with Rule 431(b) does not necessarily result in a biased jury.” The
       Thompson court noted that, although the circuit court violated Rule 431(b), “there
       is no evidence that defendant was tried by a biased jury,” particularly where the
       jurors were otherwise admonished and instructed on Rule 431(b) principles. Id. at
       611. To conclude that the error resulted in a biased jury would require the court
       “ ‘to presume that citizens sworn as jurors ignore the law and the jury instructions
       given to them.’ ” Id. at 610 (quoting Glasper, 234 Ill. 2d at 201).




                                               - 12 -
¶ 44       Applying the Glasper and Thompson courts’ analyses in the present case, we
       conclude that the circuit court’s error in polling the jury is not structural error. In
       Glasper, the defendant argued that the error denied him his constitutional right to a
       fair and unbiased jury. Glasper, 234 Ill. 2d at 196. Here, defendant claims he was
       denied his constitutional right to a unanimous jury. We rejected the defendant’s
       argument in Glasper and, likewise, reject defendant’s argument in the present case.
       We conclude, similar to our conclusion in Glasper, that neither the federal
       constitution nor our state’s constitution affords a criminal defendant a constitutional
       right to poll the jury. Instead, the right to poll the jury is a rule established by our
       state’s common law and is a procedure that is available only to those defendants
       who request it.

¶ 45       In reaching this conclusion, we note that federal appellate courts have held that
       polling the jury in a criminal trial is not a constitutional right. See United States v.
       Miller, 59 F.3d 417, 419 (3d Cir. 1995) (stating that a jury poll is “not of
       constitutional dimension”); United States v. Sturman, 49 F.3d 1275, 1282 (7th Cir.
       1995) (“The right to poll a jury is indeed a substantial right, but it is not a
       constitutional right.”); see also Rhea v. Jones, 622 F. Supp. 2d 562, 593 (W.D.
       Mich. 2008) (“The Bill of Rights is silent on the issue of polling a jury, and the
       Supreme Court has never articulated any constitutional requirements under the Due
       Process Clause. To the extent that the Court has spoken on the subject, its cases
       indicate that a jury poll is not constitutionally required.” (citing Humphries v.
       District of Columbia, 174 U.S. 190, 194 (1899))). In addition, we are not aware of
       any decision by the United States Supreme Court that holds or suggests that jury
       polling is a constitutional right under the federal constitution.

¶ 46       While the right to have the jury polled, on request, is designed to help ensure
       that a defendant has been afforded his right to a unanimous jury, we decline to hold
       that polling the jury is indispensable to a fair trial. An error in polling a jury is better
       suited for harmless error analysis because there are other safeguards in place to
       ensure juror unanimity, including the circuit court’s instructions to the jurors that
       their verdict must be unanimous, the requirement that all jurors have individually
       signed the jury verdict form, and the requirement that the signed verdict form is
       returned and pronounced in open court in the presence of the jury. See United States
       v. Martinez-Salazar, 528 U.S. 304, 311 (2000) (in finding that the denial of the use
       of a peremptory challenge was not structural error, the Court reasoned that




                                                 - 13 -
       peremptory challenges were only one way to ensure that a jury is unbiased and
       other mechanisms are in place to ensure the fairness of a jury trial).

¶ 47       When the record is otherwise devoid of any indication of a lack of juror
       unanimity, a jury polling error alone does not justify reversing a conviction on the
       fear of denial of the right to juror unanimity. Accordingly, we conclude that the
       jury polling error in this case was not structural error. As the Glasper court
       reasoned, it would be inconsistent to conclude that a jury polling error denies a
       defendant of his right to juror unanimity when defendants can choose to forgo jury
       polling without any such concerns. Glasper, 234 Ill. 2d at 196-97. As we similarly
       stated in Thompson, a verdict lacking juror unanimity is “structural error subject to
       automatic reversal,” but an error in polling the jury “does not necessarily result in”
       the denial of the right to juror unanimity. Thompson, 238 Ill. 2d at 610. An error in
       polling the jury does not make it inevitable that the jury’s verdict was not
       unanimous, particularly when there is no indication in the record giving rise to such
       a concern. Id. at 611. The polling error may be assessed in the context of other
       safeguards and procedures that took place during the trial to ensure juror unanimity,
       focusing the analysis on the underlying fairness of the trial. Accordingly, the error
       is not structural.

¶ 48       In reaching our conclusion, we are persuaded by the appellate court’s analysis
       in People v. Sharp, 2015 IL App (1st) 130438, McGhee, 2012 IL App (1st) 093404,
       and People v. Flores, 2021 IL App (1st) 192219. In Sharp, the circuit court polled
       only 10 of the 12 jurors, and the Sharp court analyzed this error under the plain
       error rule. Sharp, 2015 IL App (1st) 130438, ¶ 111. The court held that the error
       does not fall under the second prong of the plain error rule, stating that “[t]he court’s
       failure to poll the jury on defendant’s request is not the kind of error that mandates
       reversal regardless of whether the defendant was prejudiced by the error.” Id. ¶ 112.
       In concluding that the error was amenable to harmless error analysis, the court
       noted that no juror objected when the verdict was announced, the 2 unquestioned
       jurors were present during the polling and did not voice an objection, the answers
       of the polled jurors did not indicate any dissent from the other 2 jurors, and all 12
       jurors signed the verdict forms. Id. The court highlighted these facts to establish
       that “[t]he court’s failure to poll the jury on defendant’s request is not the kind of
       error that mandates reversal regardless of whether the defendant was prejudiced by




                                                - 14 -
       the error because it does not affect the fairness of a defendant’s trial or challenge
       the integrity of the judicial process.” Id.

¶ 49       We find the reasoning in Sharp to be persuasive because it is consistent with
       Glasper and Thompson. It is also consistent with the United States Supreme Court’s
       analysis with respect to the application of the harmless error doctrine to
       nonstructural errors. Martinez-Salazar, 528 U.S. at 311. Structural error “def[ies]
       analysis by ‘harmless-error’ standards.” Fulminante, 499 U.S. at 309. As the Sharp
       court’s analysis establishes, an error in polling the jury is, in fact, amenable to
       harmless error analysis and, therefore, is not structural error. When the trial process
       includes other mechanisms to ensure juror unanimity, we can conclude, by
       evaluating the record, whether the defendant’s trial was fundamentally fair even
       though an error in polling the jury occurred. Accordingly, defendant’s forfeiture of
       the jury polling error in the present case would be properly evaluated for prejudice
       under the first prong of the plain error rule. The polling error standing alone,
       however, is not a basis for excusing forfeiture without a showing of prejudice under
       the second prong of the plain error rule, since second-prong plain error can be
       invoked only for structural errors that are not subject to harmless error analysis.

¶ 50       In McGhee, after the jury returned its verdict, defense counsel asked the circuit
       court to poll the jury, but the circuit court erred in dismissing the jury without
       conducting the requested poll. McGhee, 2012 IL App (1st) 093404, ¶¶ 16-17. In
       analyzing this error under the second prong of the plain error rule, the McGhee
       court, applying the Glasper court’s analysis, held that polling the jury was a
       procedural device designed to help ensure that the jury’s verdict is unanimous but
       was not an indispensable prerequisite to a fair trial. Id. ¶ 26. In concluding that the
       error was not structural but was amenable to harmless error analysis, the court noted
       that all 12 jurors signed three different guilty verdict forms, the verdicts were
       returned in open court, there was nothing in the record to suggest that the verdicts
       were not unanimous, and there were no other irregularities surrounding the return
       of the verdicts. Id. ¶¶ 26, 32-33. The polling error alone did not affect the fairness
       of the defendant’s trial or the integrity of the judicial process and, therefore, was
       not structural error. Id.

¶ 51      Finally, in Flores, the circuit court polled only 11 of the 12 jurors, and the court
       analyzed whether to excuse forfeiture of this error under the second prong of the




                                               - 15 -
       plain error rule. Flores, 2021 IL App (1st) 192219, ¶¶ 7-9. In holding that the error
       did not fall under the purview of the second prong of the plain error rule, the Flores
       court reasoned that a jury poll is not a necessary element of all criminal trials but
       is, instead, available for only those defendants who request it. Id. ¶ 15. While a
       defendant has a fundamental right to a unanimous verdict against him, polling the
       jury is not an additional fundamental right or indispensable for ensuring a
       fundamental right but is one of several procedural safeguards, similar to the rule
       addressed in Glasper. Id. ¶¶ 15-16. The Flores court concluded, “The trial court’s
       inadvertent failure to poll one juror does not rise to the level of an error so serious
       that it affected the fairness of the trial, nor does it call into question the integrity of
       the judicial process.” Id. ¶ 18.

¶ 52       In reaching the conclusion that the error was not structural but akin to those
       errors subject to harmless error analysis, the Flores court emphasized that the jurors
       in that case were instructed that their verdict must be unanimous, none of the 12
       jurors dissented or hinted at any equivocation when the 11 jurors were polled, all
       12 jurors signed the verdict form, all 12 jurors were present during the jury polling,
       and “there were no indications whatsoever that there was anything other than full
       jury unanimity.” Id. ¶ 19. The Flores court also noted that this was the type of error
       that could have been easily addressed and resolved with a proper objection and that
       reversing a defendant’s conviction under the second prong of the plain error rule
       would provide the defendant an “escape hatch” for a new trial after an unfavorable
       result without offering “even a scintilla of evidence that there was potential dissent
       among the jurors.” Id. ¶ 21. The error in failing to comply with this procedural
       safeguard, without more, cannot be equated with a denial of the underlying
       fundamental right to a unanimous jury. Id. ¶ 16.

¶ 53       We agree with the appellate court’s analyses set out in Sharp, McGhee, and
       Flores, and conclude that defendant in the present case has not established second-
       prong plain error. Polling the jury, in and of itself, is not a fundamental right but is
       merely a safeguard for ensuring juror unanimity. An error in the polling process is
       the type of error that is amenable to harmless error analysis. Therefore, forfeiture
       of the polling error can be excused under first-prong plain error standards, not under
       second-prong plain error standards.




                                                 - 16 -
¶ 54       In addition to the Illinois Appellate Court’s analyses discussed above, we are
       also persuaded by decisions from other jurisdictions that have found that similar
       polling errors are not structural errors. For example, in State v. Bey, 975 N.W.2d
       511, 516 (Minn. 2022), the trial court polled only 11 of the 12 jurors after the
       defendant requested jury polling. The Supreme Court of Minnesota held that the
       error was not structural error, noting that the only precedent it could find that holds
       such an error to be structural was the appellate court’s decision in the present case.
       Id. at 517 (citing 2021 IL App (1st) 180672). According to the Bey court, every
       other decision “agrees with the reasoning of Sharp, McGhee, and Flores,” including
       a decision issued by the Supreme Court of Arizona in State v. Diaz, 224 P.3d 174
       (Ariz. 2010) (en banc). Bey, 975 N.W.2d at 518. The Supreme Court of Minnesota
       agreed with “the weight of authority” in concluding “that jury polling is but one
       mechanism to ensure a unanimous jury verdict, such that an error in polling the jury
       does not categorically create a violation of the constitutional right to a unanimous
       jury.” Id.

¶ 55        The Bey court concluded that the right to poll the jury is not found in either the
       Minnesota or United States Constitutions but originated as a common-law option
       “done at the request of a party” and that the error in polling was not the equivalent
       to the denial of a unanimous jury verdict. (Emphasis added.) Id. at 518-19. “The
       jury instructions, comments and instructions from the [trial] court, the conduct of
       the jurors, and the lack of objections also served to guarantee the integrity of the
       trial.” Id. at 520. Therefore, the Supreme Court of Minnesota declined to elevate
       the error to structural error status because “it is possible to evaluate whether the
       alleged polling error affected the result” of the trial. Id.

          “[I]f polling the jury is simply one mechanism to ensure that [the defendant’s]
          rights were respected, then an error in the jury polling does not give rise to a
          violation of the constitutional right to a unanimous jury so long as the record
          contains other evidence sufficient to establish that the verdicts returned by the
          jury were proper.” Id. at 517.

       The court stated that, at most, the defendant established an error in the jury polling
       process, not a denial of juror unanimity. Id. at 519.

¶ 56      Likewise, in People v. Anzalone, 298 P.3d 849, 851 (Cal. 2013), the Supreme
       Court of California held that a trial court’s failure to comply with a rule that



                                               - 17 -
       required the court to ask the jury foreperson or the jurors to affirm their verdicts
       was not structural error. In that case, a California statute provided: “ ‘When the jury
       appear they must be asked by the Court, or Clerk, whether they have agreed upon
       their verdict, and if the foreman answers in the affirmative, they must, on being
       required, declare the same.’ ” Id. (quoting Cal. Penal Code § 1149 (West 2008)).
       The trial court failed to ask the jury foreperson or the jurors to affirm their verdicts
       after the verdicts were read out loud. Id. at 852. The Supreme Court of California
       had to determine whether this oversight constituted structural error. Id. at 851. It
       concluded that it was not. Id.

¶ 57        The Anzalone court noted that the error was analogous to “an incomplete
       polling of the jury” and held that the defendant’s failure to object resulted in
       forfeiture of the error. Id. at 853. In analyzing whether the error constituted
       structural error, the court explained the distinction between a structural error and a
       trial error, noting “[t]o our knowledge, the United States Supreme Court has never
       suggested that the lack of an oral acknowledgement of the verdict in open court is
       a structural defect.” Id. at 855.

¶ 58       The court acknowledged that a unanimous jury was a core constitutional right.
       Id. at 856. However, the court also noted that there was no indication in the record
       in that case that the jury was not unanimous, as it was instructed on the requirement
       of unanimity and the jury foreperson returned signed verdict forms. Id. No juror
       objected when the verdicts were read, and neither party requested polling. Id.

¶ 59       “In the absence of some indication to the contrary, it is presumed the jury
       followed the instructions [that jury unanimity was required,]” and the trial court did
       not “give any instruction that undermined the unanimity mandate.” Id. “To call
       what transpired here structural error would be to expand that notion beyond any
       example articulated by the United States Supreme Court, and elevate form over
       substance.” Id. at 857. The court concluded, “[d]espite the trial court’s error here,
       nothing in the record indicates that defendant’s trial was in any way unfair” (id.)
       and that the trial court’s failure to follow the statutorily mandated jury polling
       procedure did not deprive the defendant of his constitutional right to a unanimous
       jury (id. at 859). The court further explained:

          “Many statutes *** set out procedures designed to protect constitutional
          principles. Broadly construed, many of these procedural statutes may be said to



                                                - 18 -
          protect due process and other constitutional safeguards. Nevertheless, most
          procedural shortcomings constitute trial error. Indeed, most constitutional
          violations themselves are subject to harmless error review, particularly if, as
          here, a defendant had counsel and was tried by an impartial adjudicator.”
          (Emphasis in original.) Id. at 856 (citing Fulminante, 499 U.S. at 306-07).

¶ 60       In Anzalone, the defense counsel failed to request jury polling but the polling,
       nonetheless, was required by statute. Accordingly, the significance of Anzalone is
       that the trial court in that case, like the circuit court in the present case, was
       obligated to poll the jury but an error occurred in that process. In the present case,
       the circuit court polled 11 of 12 jurors, and in Anzalone, the trial court polled none
       of the jurors.

¶ 61       We find the courts’ structural error analyses in Bey and in Anzalone to be
       consistent with this court’s analysis in Glasper and Thompson and, therefore,
       highly persuasive in determining whether structural error occurred in this case. See
       also People v. Lewis, 296 N.W.2d 209, 211 (Mich. Ct. App. 1980) (“In the case
       sub judice, there was an oversight in polling one of the jurors. This error easily
       could have been corrected if the defendant had brought it to the trial court’s
       attention, but this was not done. We hold that, absent manifest injustice, we will
       not review a claim of jury polling irregularity when there has been no objection
       lodged at trial.” (Emphasis added.)).

¶ 62        Defendant argues that our recent decision in Moon supports the conclusion that
       the polling error in this case constitutes structural error under the second prong of
       Illinois’s plain error rule. In Moon, we held that swearing in the jury with a trial
       oath was guaranteed by our state’s constitution. Specifically, we held that swearing
       the jury with a trial oath was guaranteed by article I, section 13, of the Illinois
       Constitution, which provides that “[t]he right of trial by jury as heretofore enjoyed
       shall remain inviolate.” Ill. Const. 1970, art. I, § 13; Moon, 2022 IL 125959, ¶ 60.
       In addition, we held that failure to administer the constitutionally required oath
       constituted structural error and, thus, forfeiture of the error was excusable under the
       second prong of the plain error rule. Moon, 2022 IL 125959, ¶¶ 62-64.

¶ 63      At first glance, there are similarities between the error we addressed in Moon,
       which we held was structural, and the polling error in the present case, which we
       now hold is not structural. Both errors touch upon a fundamental right. The jury



                                               - 19 -
       oath concerns the fundamental right to juror impartiality, and the jury polling
       process concerns the fundamental right to jury unanimity. In addition, both the jury
       trial oath and the jury polling process have roots in our state’s common law.
       However, there are crucial distinctions between these two aspects of a criminal jury
       trial that justify different treatment.

¶ 64        As we explained in Moon, the “ ‘heretofore enjoyed’ ” clause in the Illinois
       Constitution preserves only the “ ‘essential’ ” elements of the common-law jury
       trial. Id. ¶ 48. We determined that swearing the jury with a trial oath was essential
       to a criminal jury trial because it affects the very framework within which the trial
       proceeds. Id. ¶ 62. The moment the jury takes the trial oath is the moment that the
       defendant is placed in jeopardy. Id. ¶ 67. We reasoned that an error that prevents
       jeopardy from attaching “cannot be logically categorized as a mere trial error.” Id.
       ¶ 70. In addition, our conclusion that such an error is structural was also influenced
       by the extent to which our state’s common law, the federal common law, and the
       common law of our sister states have long considered the jury oath to be an essential
       element of the criminal jury trial and an important step in ensuring the impartiality
       of persons selected as jurors. Id. ¶¶ 56-60. We also highlighted language of the
       United States Supreme Court that suggests that swearing the jury with a trial oath
       was an important part of the federal constitution’s guarantee of the right to an
       impartial jury. Id. ¶ 59.

¶ 65        In contrast, the history of the jury polling process establishes that it is not an
       essential element of the framework within which a criminal trial proceeds but is an
       optional common-law safeguard that is not utilized without a party’s request. Under
       both Illinois and federal law, a criminal defendant is required to request polling of
       the jury. People v. Hanna, 2 Ill. App. 3d 672, 674 (1971) (defendant has a right to
       poll the jury but waives such right by failure to make timely request that the jury
       be polled); United States v. Randle, 966 F.2d 1209, 1214 (7th Cir. 1992) (the
       Federal Rules of Criminal Procedure “do not require a poll unless a party requests
       it”); see also Lewis, 296 N.W.2d at 211 (“While the right to poll the jury is protected
       by statute, it is not an absolute right and may be waived if not promptly asserted.”);
       Archer v. State, 105 So. 747, 748 (Miss. 1925) (“A litigant, against whom a jury
       verdict has been rendered, has ordinarily a right to a poll of the jury, and a request
       therefor should be granted, if it is possible for the court to do so. [Citation.] It is not
       a right, however, which is vital ***.”). In some jurisdictions, polling the jury is left




                                                 - 20 -
       to the discretion of the trial court. See Commonwealth v. Hardy, 727 N.E.2d 836,
       845 (Mass. 2000) (“ ‘When a verdict is returned and before the verdict is recorded,
       the jury may be polled in the discretion of the judge.’ ” (Emphasis added.) (quoting
       Mass. R. Crim. P. 27(d) (eff. July 1, 1979))).

¶ 66        A procedure that is not required in every criminal jury trial cannot be logically
       categorized as an essential element of every criminal jury trial on par with the jury
       trial oath that was at issue in Moon. As stated above, we are not aware of any United
       States Supreme Court precedent that holds or suggests that a criminal defendant is
       denied the fundamental right to juror unanimity when jury polling does not take
       place or when there is an error in the jury polling process. We cannot conclude that
       a defendant is denied the fundamental right to juror unanimity merely because the
       jury was not polled after all 12 jurors signed the verdict form and returned the
       verdict in open court. Otherwise, jury polling would be required in every criminal
       trial regardless of whether the procedure is requested.

¶ 67       In Moon, we noted the “long and storied history” of administering the jury oath
       as an essential element of a criminal trial. Moon, 2022 IL 125959, ¶ 62. In contrast,
       the process of polling the jury does not have the same storied history of
       essentialness, as it is merely a safeguard procedure that is designed to further the
       fundamental right of juror unanimity and is one of several safeguards to ensure this
       right. Jury polling itself is not a fundamental constitutional right preserved in our
       state’s constitution or in the federal constitution. Accordingly, the jury polling
       process is not part of the very framework in which the trial process proceeds.

¶ 68       In arguing that the harmless error doctrine does not apply to the polling error,
       defendant cites United States v. F.J. Vollmer & Co., 1 F.3d 1511 (7th Cir. 1993).
       Vollmer, however, is not persuasive. The analysis in Vollmer consists of a mere
       sentence adopting the holding in Virgin Islands v. Hercules, 875 F.2d 414 (3d Cir.
       1989). Vollmer, 1 F.3d at 1522 (“Failure to poll the jury upon a timely request is
       ‘per se error requiring reversal.’ ” (quoting Hercules, 875 F.2d at 418)). In
       Hercules, the trial court permitted the defendant, following a request for a poll, to
       review the jurors’ signatures on the verdict forms but refused to ask each juror,
       individually, if the verdict was his or hers. The Hercules court determined that this
       procedure did not satisfy the requirements of Rule 31(d) of the Federal Rules of




                                               - 21 -
       Criminal Procedure and that such failure constituted “per se error requiring
       reversal.” Hercules, 875 F.2d at 418-19.

¶ 69       However, as we have noted above, federal appellate courts have held that, under
       federal law, the right to poll the jury is not of constitutional dimension. United
       States v. Shepherd, 576 F.2d 719, 724 (7th Cir. 1978). We cannot determine how
       or why the Hercules court concluded that the failure to conduct a proper poll in that
       case required reversal per se. The Hercules opinion is silent regarding the reasoning
       or analysis that led the court to that conclusion. In Vollmer, the Seventh Circuit
       followed Hercules without elaboration in stating that the failure to conduct a poll
       constitutes per se error. Vollmer, 1 F.3d at 1522-23. We decline to follow cases
       relying on the Hercules court’s conclusion, including Vollmer, given the lack of
       reasoning or analysis. Accord People v. Masajo, 49 Cal. Rptr. 2d 234, 237 (Ct. App.
       1996) (declining to follow Hercules and Vollmer and requiring a defendant to show
       prejudice when a trial court improperly fails to poll each juror).

¶ 70       Defendant also argues that this court’s decision in Kellogg, 77 Ill. 2d 524,
       requires excusing his forfeiture of the polling error under the second prong of the
       plain error rule. However, the Kellogg court was concerned with the circuit court’s
       refusal to answer when a juror asked, “ ‘Can I change my vote?’ ” Id. at 527. The
       Kellogg court stated, “The sole question on review is whether the response of [the]
       juror, during the polling of the jury, cast doubt on the unanimity of the verdict.”
       (Emphasis added.) Id. The circuit court repeatedly asked the juror, “ ‘[w]as this
       then and is this now your verdict?’ ” until the unsure juror answered, “ ‘Yes, sir.’ ”
       Id. Accordingly, the Kellogg court’s concern was the significant ambiguity with
       respect to the juror’s vote and the record reflecting reasons to believe that the juror
       would not have voted to convict but for the trial court’s conduct. Under these
       circumstances, this court’s concern was not a mere polling error but whether the
       defendant was denied his fundamental right to juror unanimity. Id. at 530 (“The
       record does not *** reflect that the verdict of guilty was a unanimous verdict.”).
       Kellogg does not elevate all jury polling errors to the level of structural error
       without regard to the effect of the outcome of the trial.

¶ 71                                       H. Summary

¶ 72       “[T]he central purpose of a criminal trial is to decide the factual question of the
       defendant’s guilt or innocence.” Delaware v. Van Arsdall, 475 U.S. 673, 681



                                               - 22 -
       (1986). “The thrust of the many constitutional rules governing the conduct of
       criminal trials is to ensure that those trials lead to fair and correct judgments.” Rose
       v. Clark, 478 U.S. 570, 579 (1986). Courts apply the harmless error doctrine to
       most errors, constitutional and otherwise, to promote the public’s confidence and
       respect for the criminal process by focusing on the underlying fairness of the
       criminal trial rather than on the presence of inconsequential error. Van Arsdall¸ 475
       U.S. at 681. As we have explained above, while there are some errors to which the
       harmless error doctrine does not apply, these are rare exceptions and not the
       common rule. See Clark, 478 U.S. at 579.

¶ 73        For the reasons we have explained, the polling error in this case does not rise to
       the level of structural error requiring a reversal of the defendant’s conviction
       without regard to prejudice or the impact of the error on the trial result. Here, the
       circuit court’s inadvertent failure to poll 1 of the 12 jurors does not compare with
       the kinds of errors that automatically require reversal of an otherwise valid
       conviction. Unlike a jury trial oath, which we analyzed in Moon, a jury poll is not
       an essential element of a fair trial. If it were essential, it would be required in every
       trial regardless of whether it was requested by the defendant. We decline to expand
       the second-prong plain error rule to encompass an error in executing this, albeit
       important, nonessential process. Instead, the error can be evaluated under harmless-
       error standards, and therefore, if the error is forfeited, it must be analyzed for
       prejudice under first-prong plain error standards. Here, defendant has invoked only
       the second prong of the plain error rule, which does not apply.


¶ 74                                    III. CONCLUSION

¶ 75       For the foregoing reasons, the judgment of the appellate court is reversed, and
       the judgment of the circuit court is affirmed. The cause is remanded to the appellate
       court for consideration of defendant’s unaddressed arguments relating to his
       sentence. See 2021 IL App (1st) 180672, ¶ 18.

¶ 76       Appellate court judgment reversed.

¶ 77       Circuit court judgment affirmed.




                                                - 23 -
¶ 78      Cause remanded.


¶ 79       JUSTICE HOLDER WHITE took no part in the consideration or decision of
       this case.




                                         - 24 -